      0:20-cv-01771-JMC-PJG          Date Filed 06/08/20      Entry Number 8        Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Lonte Anthony Sumpter,                            )          C/A No. 0:20-1771-JMC-PJG
                                                  )
                                Plaintiff,        )
                                                  )
        v.                                        )           ORDER REGARDING
                                                  )        AMENDMENT OF COMPLAINT
Clerk, City of Georgetown,                        )
                                                  )
                                Defendant.        )
                                                  )

        Plaintiff Lonte Anthony Sumpter, a self-represented state pretrial detainee, brings this civil

rights action pursuant to 28 U.S.C. § 1915 and § 1915A. This matter is before the court pursuant

to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint

in accordance with applicable law, the court finds this action is subject to summary dismissal if

Plaintiff does not amend the Complaint to cure the deficiencies identified herein.

I.      Factual and Procedural Background

        Plaintiff, an inmate at the Georgetown County Detention Center, indicates that on January

3, 2020 the Georgetown Municipal Court Clerk of Court sent Plaintiff an application for

appointment of counsel too late, which prevented him from having a preliminary hearing. Plaintiff

expressly indicates he brings this action pursuant to 42 U.S.C. § 1983 but he does not indicate

what form of relief he seeks.

II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.



                                             Page 1 of 5
    0:20-cv-01771-JMC-PJG           Date Filed 06/08/20      Entry Number 8       Page 2 of 5




§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

       To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).




                                            Page 2 of 5
    0:20-cv-01771-JMC-PJG            Date Filed 06/08/20        Entry Number 8        Page 3 of 5




        B.      Analysis

        A legal action under 42 U.S.C. § 1983 allows “a party who has been deprived of a federal

right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must allege:

(1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

the alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988). While Plaintiff claims he brings this suit pursuant to § 1983, he

does not identify a statutory or constitutional right that he feels was violated, and the court is unable

to identify a cognizable legal claim from the allegations in the Complaint. Moreover, Plaintiff

does not indicate what relief he seeks in this matter, that is, what he wants the court to do for him.

See Fed. R. Civ. P. 8 (requiring that a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil

Procedure 8 does not require detailed factual allegations, but it requires more than a plain

accusation that the defendant unlawfully harmed the plaintiff, devoid of factual support). 1

        Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure




        1
          Plaintiff is warned that court personnel, such as clerks of court, are entitled to quasi-
judicial immunity where the conduct for which they are sued has “an integral relationship with the
judicial process.” Whitesel v. Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000) (citing Eades v.
Sterlinske, 810 F.2d 723, 726 (7th Cir. 1987)); see also Kincaid v. Vail, 969 F.2d 594, 601 (7th
Cir. 1992). However, Plaintiff’s current Complaint does not include enough information to make
a determination as to immunity at this time.
                                              Page 3 of 5
    0:20-cv-01771-JMC-PJG            Date Filed 06/08/20       Entry Number 8         Page 4 of 5




15(a) that corrects the deficiencies identified above. 2 In a contemporaneously issued order, the

court has provided Plaintiff with instructions to bring this case into proper form for initial review

and the issuance and service of process. In that order are instructions to fill out the standard pro

se prisoner complaint form attached to the order. Plaintiff should use the complaint form attached

to that order to correct the deficiencies identified here. If Plaintiff fails to file an amended

complaint that corrects those deficiencies, this action will be recommended for summary dismissal

pursuant to 28 U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.


                                               __________________________________________
June 5, 2020                                   Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE


        Plaintiff’s attention is directed to the important WARNING on the following page.




       2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                             Page 4 of 5
    0:20-cv-01771-JMC-PJG          Date Filed 06/08/20      Entry Number 8       Page 5 of 5




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 5 of 5
